
	

114 SRES 590 IS: Commemorating 100 years of health care services provided by Planned Parenthood.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 590
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Wyden (for himself, Mrs. Murray, Mr. Blumenthal, Mr. Brown, Mrs. Shaheen, Ms. Hirono, Mr. Franken, Mr. Bennet, Mrs. Gillibrand, Mrs. Boxer, Ms. Baldwin, Mr. Sanders, Mr. Leahy, Mr. Booker, Mr. Schumer, Ms. Warren, Mr. Durbin, Ms. Cantwell, and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Commemorating 100 years of health care services provided by Planned Parenthood.
	
	
 Whereas, on October 16, 1916, Margaret Sanger, her sister Ethel Byrne, and their activist friend Fania Mindell opened the first birth control health clinic in the United States in Brooklyn, New York, a groundbreaking and revolutionary act for women at that time;
 Whereas their clinic was founded on the idea that women should have the information and care they need to live strong, healthy lives and fulfill their dreams;
 Whereas Margaret Sanger in 1922 incorporated the American Birth Control League and in 1923 opened the first legal birth control center in the United States, the Birth Control Clinical Research Bureau, two organizations that would later merge to become Planned Parenthood Federation of America;
 Whereas leading up to 1916, the two most common causes of death for women of childbearing age in the United States were tuberculosis and complications from pregnancy and childbirth;
 Whereas over the past 100 years, gains in access to birth control, safe and legal abortion, and other reproductive health services have improved and transformed the lives of women, men, and young people in the United States and around the world;
 Whereas for the past century, Planned Parenthood has helped lead massive changes in women’s health and civil rights and has empowered millions of women, men, and young people worldwide to make informed health decisions, transforming the way they live, love, learn, and work;
 Whereas Planned Parenthood has been at the forefront of fights for social change, including when the executive director of Planned Parenthood League of Connecticut challenged a law preventing the distribution of birth control, leading to the landmark 1964 Supreme Court ruling in Griswold v. Connecticut, 379 U.S. 926, which finally allowed married women across the country to have legal access to birth control;
 Whereas Planned Parenthood health care providers and staff have played important roles in increasing access to safe and legal abortion, and have successfully advocated for measures that increase access to birth control, including the Affordable Care Act requirement that private insurance plans provide coverage for birth control with no out-of-pocket costs;
 Whereas many leaders, including those in the domestic and global reproductive health, rights, and justice communities, have worked alongside Planned Parenthood in accomplishing these achievements;
 Whereas breakthroughs in women’s health care, such as the legalization and expanded availability of birth control, have been named one of the biggest economic advancements for women in the past 100 years;
 Whereas changes in women’s access to reproductive health care have led to cultural shifts: in the United States, women are now nearly half the workforce, the sole or primary breadwinners in 40 percent of homes, and more than half of the college students;
 Whereas from the single Brooklyn clinic in 1916, Planned Parenthood has grown to approximately 650 clinics across the United States, with partners in a dozen countries in Africa and Latin America;
 Whereas today Planned Parenthood proudly provides high-quality, affordable health care, with 90 percent of services provided being preventive health care for women, men, and young people;
 Whereas Planned Parenthood is the largest provider of sex education in the United States; Whereas an estimated 1 in 5 women in the United States have been to a Planned Parenthood clinic for care at some point in their lives, and, for many people, a Planned Parenthood clinic may be the only place they can turn to for health care;
 Whereas in a single year, Planned Parenthood clinics provide sexual and reproductive health care, education, information, and outreach to 2,500,000 women, men, and adolescents in the United States and almost 2,000,000 women, men, and young people globally through its global programs and partnerships, and over 72,000,000 people visit Planned Parenthood's Web site;
 Whereas in the past 10 years, Planned Parenthood has nearly doubled services for male patients and expanded services for LGBTQ communities; and
 Whereas Planned Parenthood’s commitment to offer care and resources has grown over the past century and is stronger than ever as it enters into its second century: Now, therefore, be it
		
	
 That the Senate— (1)supports the wide-ranging preventive services that Planned Parenthood Federation of America doctors, nurses, and staff provide every day to patients across the United States;
 (2)recognizes that Planned Parenthood is a safety-net provider that reaches medically underserved people who are critically in need of compassionate care;
 (3)declares that Planned Parenthood should not be defunded, attacked, or discriminated against for their role as a vital women's health care provider across the country; and
 (4)affirms that Planned Parenthood remains an essential thread in the fabric of society, and it will be key in the next century to assisting millions of women, men, and young people in accessing the health care they need and deserve, no matter who they are or where they live.
			
